Graves, C. J.
Nichols became special bail in a suit by Mrs. Wilkinson against one Dibble, and this action was .brought on the recognizance. The court heard it without a jury and decided in her favor. The only point now made is that the declaration in the original suit went beyond the affidavit on which bail was allowed and set up new grounds of action.
We are satisfied on examination of the record that the objection is not well founded. In matter of substance the declaration did not depart from the affidavit. No new cause of action was laid. The exposition in the declaration was in some respects fuller and the phraseology was unlike, but this was merely to apply the language and conform to the rules and usages of pleading. The scope of the action was not enlarged nor its identity changed.
There is no error and the judgment is affirmed with costs.
The other Justices concurred.